The opinion of the court was delivered by
Arn, J.:
This action is almost identical with the case of Topinka v. American Eagle Fire Insurance Co. of New York, ante, p. 181. While there is some slight variance in the facts, the issues of law and the contentions of the parties are the same as in that case.
At the close of plaintiff’s evidence, defendant demurred thereto and offered no testimony in its own behalf. The trial was to a jury, but in this case ho special finding was made. Plaintiff obtained judgment for $340.20 and for attorney fees to be recovered and collected as costs.
The judgment in this case is hereby affirmed upon the authority of Topinka v. American Eagle Fire Insurance Co. of New York (this day decided), ante, p. 181.
Harvey, C. J. not participating.